         Case 3:20-cr-00035-TKW Document 105 Filed 07/28/20 Page 1 of 2



                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                        Case No. 3:20cr35-TKW

LARRY HARRISON, II
_____________________________/

                       REPORT AND RECOMMENDATION
                        CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Counts One and Two of the

Indictment. After cautioning and examining the Defendant under oath concerning

each of the subjects mentioned in Rule 11, I determined the guilty plea was knowing

and voluntary and the offenses charged are supported by independent bases in fact

containing each of the essential elements thereof. I therefore recommend the plea of

guilty be accepted and the Defendant be adjudicated guilty and have sentence

imposed accordingly.

Dated:       July 28, 2020.

                                /s/   Charles J. Kahn, Jr.
                                CHARLES J. KAHN, JR.
                                UNITED STATES MAGISTRATE JUDGE
       Case 3:20-cr-00035-TKW Document 105 Filed 07/28/20 Page 2 of 2



                                                                       Page 2 of 2

                         NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations may be filed
within twenty-four (24) hours after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal use
only and does not control. A copy of objections shall be served upon the
magistrate judge and all other parties. A party failing to object to a magistrate
judge’s findings or recommendations contained in a report and recommendation
in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives the right to
challenge on appeal the district court’s order based on unobjected-to factual and
legal conclusions. See U.S. Ct. of App. 11th Cir. Rule 3-1; 28 U.S.C. § 636.




Case No. 3:20cr35-TKW
